            Case 6:19-cv-00181-AA         Document 18        Filed 04/15/21      Page 1 of 21




                           IN THE UNITED STATES DISTRICT COURT

                                  FOR THE DISTRICT OF OREGON

                                            EUGENE DIVISION



MICHAEL L.,1                                                     Case No. 6:19-cv-00181-AA
                                                                 OPINION AND ORDER
                Plaintiff,

        vs.

COMMISSIONER OF SOCIAL SECURITY,

                Defendant.


AIKEN, Judge:

        Plaintiff Michael L. brings this action pursuant to the Social Security Act

(“Act”), 42 U.S.C. § 405(g), to obtain judicial review of a final decision of the

Commissioner of Social Security (“Commissioner”) denying plaintiff’s application for

Disability Insurance Benefits (“DIB”) and Supplemental Security Insurance (“SSI”).

For the reasons set forth below, the Commissioner’s decision is REVERSED and

REMANDED for further proceedings consistent with the Court’s opinion.


        1In the interest of privacy, this opinion uses only the first name and the initial of the last name
of the non-governmental party or parties in this case. Where applicable, this opinion uses the same
designation for a non-governmental party’s immediate family member.




Page 1 – OPINION AND ORDER
       Case 6:19-cv-00181-AA     Document 18    Filed 04/15/21   Page 2 of 21




                                 BACKGROUND

      On July 25, 2013, plaintiff was found to be not disabled by an Administrative

Law Judge (“ALJ”), based on prior applications for DIB and SSI. The decision was

upheld by the Appeals Council. On January 9, 2015, plaintiff again applied for DIB

and SSI, alleging disability beginning on May 12, 2012. The agency denied these

claims initially and again upon reconsideration. Thereafter, plaintiff requested a

hearing before an ALJ, and a hearing was conducted.

      The ALJ found there had a been a showing of a changed circumstance with

new and material evidence related to a finding affecting the issue of disability with

respect to the unadjudicated period, July 26, 2013 to the date of the ALJ’s decision.

Tr. 16. Thus, the ALJ did not adopt the findings of the prior claim to determine

whether plaintiff was disabled with respect to that period. However, after reviewing

the evidence, the ALJ determined plaintiff was not disabled under the Act. The

Appeals Council denied review, and the ALJ’s decision became the final decision of

the Commissioner. This action followed.

                            STANDARD OF REVIEW

      A reviewing court shall affirm the decision of the Commissioner if it is based

on proper legal standards and the findings are supported by substantial evidence in

the record. 42 U.S.C. § 405(g); Batson v. Comm’r of Soc. Sec. Admin., 359 F.3d 1190,

1193 (9th Cir. 2004). “Substantial evidence is more than a mere scintilla but less

than a preponderance; it is such relevant evidence as a reasonable mind might accept




Page 2 – OPINION AND ORDER
       Case 6:19-cv-00181-AA     Document 18     Filed 04/15/21   Page 3 of 21




as adequate to support a conclusion.” Hill v. Astrue, 698 F.3d 1153, 1159 (9th Cir.

2012) (internal quotation marks omitted).       To determine whether substantial

evidence exists, the district court must review the administrative record as a whole,

weighing both the evidence that supports and detracts from the decision of the ALJ.

Davis v. Heckler, 868 F.2d 323, 326 (9th Cir. 1989).

                         COMMISSIONER’S DECISION

      The Social Security Administration uses a five-step sequential evaluation to

determine whether a claimant is disabled.         See 20 C.F.R. §§ 404.1520(a)(4),

416.920(a)(4). The burden of proof falls to the claimant at steps one through four,

and with the Commissioner at step five. Id.; Bustamante v. Massanari, 262 F.3d 949,

953–54 (9th Cir. 2001). At step five, the Commissioner must show that the claimant

can adjust to other work after considering the claimant’s residual functional capacity

(“RFC”), age, education, and work experience.          20 C.F.R. §§ 404.1520(a)(4)(v),

416.920(a)(4)(v). If the Commissioner fails to meet this burden, then the claimant is

disabled. Id. If, however, the Commissioner proves that the claimant can perform

other work existing in significant numbers in the national economy, the claimant is

not disabled. Id.; see also Bustamante, 262 F.3d at 953–54.

      Here, the ALJ found that plaintiff was not disabled. At step one, the ALJ found

that plaintiff had not engaged in substantial gainful activity since the alleged onset

date. At step two, the ALJ found that plaintiff had the following severe impairments:

degenerative disc disease status post-laminectomy with pedicle screw fixation and

lumbar fusion; failed back syndrome; an affective disorder; Post-Traumatic Stress




Page 3 – OPINION AND ORDER
          Case 6:19-cv-00181-AA   Document 18    Filed 04/15/21   Page 4 of 21




Disorder (PTSD); a personality disorder; a substance abuse disorder; an attention

deficit hyperactivity disorder; and an anxiety disorder not otherwise specified. At

step three, the ALJ found that plaintiff’s impairments or combination of impairments

did not meet or medically equal the severity of one of the impairments listed in 20

C.F.R. Part 404, Subpart P, Appendix 1.

      Before proceeding to step four, the ALJ determined that plaintiff’s RFC

allowed him to perform a range of light work as defined in 20 CFR § 404.1567 (c) and

416.967(c) with these limitations:

      [Plaintiff] requires the freedom to use a cane during ambulation, as
      needed, and also requires the freedom to alternate sitting or standing,
      as needed throughout the workday while remaining on task. The
      [plaintiff] cannot climb ladders, ropes or scaffolds. He is able to balance
      occasionally, while using a handheld assistive device. He can perform
      other postural activities on an occasional basis. The [plaintiff] should
      avoid moderate exposure to pulmonary irritants. He also should avoid
      moderate exposure to hazardous machinery. He must avoid all exposure
      to operational control of moving machinery and to unprotected heights.
      The [plaintiff] is able to understand, remember, and carry out simple
      instructions and tasks consistent with a DOT GED general reasoning
      level of 2 or less, and he is able to tolerate no more than occasional
      interaction with the public and coworkers.

Tr. 21.

      At step four, the ALJ found that plaintiff could not perform any of his past

relevant work. At step five, the ALJ found that based on plaintiff’s age, education,

work experience, and RFC, jobs existed in significant numbers in the national

economy where plaintiff could sustain substantial gainful employment despite his

impairments. Specifically, the ALJ found that plaintiff could perform the jobs of

small product assembler II, electronics worker, and marker II. As a result, the ALJ




Page 4 – OPINION AND ORDER
           Case 6:19-cv-00181-AA     Document 18       Filed 04/15/21    Page 5 of 21




concluded that plaintiff was not disabled under the Act from May 12, 2012, the

alleged onset date, through January 31, 2018, the date of the ALJ’s unfavorable

decision.

                                       DISCUSSION

       Plaintiff contends that, in determining plaintiff’s RFC, the ALJ erred in

rejecting (1) the examining medical opinion of Wayne Taubenfeld, PhD, (2) the “other”

medical source statements of Jennifer Donovan, MS, and (3) plaintiff’s subjective

symptom testimony. The Court addresses each argument in turn.

I.     Medical Opinion of Wayne Taubenfeld, PhD

       In February 2016, plaintiff was referred to Dr. Taubenfeld for a learning

disability and psychological assessment to determine whether plaintiff had any

mental, cognitive, or emotional difficulties that would affect his ability to retain

employment. Tr. 548. Dr. Taubenfeld conducted a structured clinical interview and

performed several assessments2 before making his findings. Id. Dr. Taubenfeld

diagnosed plaintiff with generalized anxiety disorder, PTSD, bipolar disorder,

dysthymia, ADHD, alcohol use disorder (in remission), cannabis use disorder (mild),

stimulant use disorder (in remission), borderline personality disorder, antisocial

disorder, and personality disorder NOS (negativistic). Tr. 559. For work limitations,

Dr. Taubenfeld opined that plaintiff has “difficulties coping with emotional demands

and stress of work,” “limited work tolerance, and may have problems with


       2 The assessments included: Wechsler Adult Intelligence Scales, Fourth Edition (WAIS-IV),
Woodcock Johnson Tests of Achievement—Third Edition (WJ-III), Beck Depression Inventory-II,
Burns Anxiety Inventory, Connor’s Adult ADHD Rating Scales (CAARS), and Millon Clinical
Multiaxial Inventory (MCMI-III), 3rd Edition. Tr. 548.



Page 5 – OPINION AND ORDER
       Case 6:19-cv-00181-AA      Document 18     Filed 04/15/21   Page 6 of 21




supervision,” “some difficulties sustaining attention,” and limited “marketable or

transferable skills” and “stamina or work tolerance due to pain fatigue.” Tr. 561. The

ALJ gave “limited weight” to Dr. Taubenfeld’s medical opinion. Tr. 25.

      When making a disability determination, an ALJ shall consider and explain

the weight afforded to every medical opinion in the record.           See 20 C.F.R. §

404.1527(c).   Social security law recognizes three types of medical sources: (1)

treating, (2) examining, and (3) non-examining. Garrison v. Colvin, 759 F.3d 995,

1012 (9th Cir. 2014). Generally, more weight is given to the opinion of a treating

physician than to the opinion of those who do not actually treat the claimant. Id.

More weight is also given to an examining physician than to a non-examining

physician. Id. To reject the uncontradicted opinion of a treating doctor, an ALJ must

state “clear and convincing reasons that are supported by substantial evidence.”

Ryan v. Comm’r of Soc. Sec., 528 F.3d 1194, 1198 (9th Cir. 2008). Here, however, Dr.

Taubenfeld’s opinion was contradicted by the state examining consultants’ opinions.

Tr. 24–25. Thus, the ALJ was required to provide “specific and legitimate reasons”

for discrediting the treating doctor’s opinion. Ryan, 528 F.3d at 1198.

      The ALJ discounted Dr. Taubenfeld’s opinions, reasoning that his findings

were not supported by the record because he diagnosed plaintiff with “mental

conditions for which the treating sources have not diagnosed, and for which they had

not treated the claimant.” Tr. 25. Plaintiff asserts that the fact that Dr. Taubenfeld’s

diagnosis was not identical to plaintiff’s treating providers’ diagnoses is not a valid

basis to reject his opinion. Plaintiff further contends that the ALJ failed to explain




Page 6 – OPINION AND ORDER
       Case 6:19-cv-00181-AA      Document 18    Filed 04/15/21   Page 7 of 21




how treatment for Dr. Taubenfeld’s diagnosis would differ from the treatment

plaintiff received from his providers, noting that his recorded symptoms were similar

between the two assessment records.

      The Court agrees that the ALJ erred in discounting Dr. Taubenfeld’s opinion.

An ALJ may reject a medical opinion that is unsupported by the medical record.

Coleman v. Saul, 979 F.3d 751 (9th Cir. 2020) (no internal pagination in published

opinion as of this writing) (citing Batson, 359 F.3d at 1195). But the ALJ here failed

to identify specific contradictions between the different diagnoses made by Dr.

Taubenfeld and plaintiff’s providers or explain why the findings of plaintiff’s

provider’s, who were not “acceptable” medical sources, should be preferred over Dr.

Taubenfeld’s. See Garrison, 759 F.3d at 1012 (in supporting his findings, the ALJ

must set out “a detailed and thorough summary of the facts and conflicting clinical

evidence, stating his interpretation thereof, and making findings”).

      The Commissioner contends that it was reasonable for the ALJ to question Dr.

Taubenfeld’s opinion when it was rendered after a single examination, and the other

providers had a longer treatment history with plaintiff yet found less limitations. But

the ALJ’s decision does not articulate this reasoning, nor can the Court infer that the

ALJ rejected Dr. Taubenfeld’s opinion because his minimal interaction with plaintiff

suggested he was unable to make an accurate assessment. Thus, the Commissioner’s

post-hoc rationalization does not provide a basis to affirm the ALJ’s decision. See

Burrell v. Colvin, 775 F.3d 1133, 1141 (9th Cir. 2014) (establishing that the court may

only review the reasons provided by the ALJ in the disability decision).




Page 7 – OPINION AND ORDER
          Case 6:19-cv-00181-AA     Document 18     Filed 04/15/21   Page 8 of 21




         In sum, the ALJ failed to provide specific, legitimate reasons for crediting the

state agency consultants over Dr. Taubenfeld or otherwise rejecting Dr. Taubenfeld’s

opinions regarding plaintiff’s attention span, ability to interact appropriately with

supervisors and maintain emotional stability, and his need for extended training and

extra time to complete tasks. That error was not harmless.

         In general, an error is harmless if “it does not negate the validity of the ALJ’s

ultimate conclusion.” Cha Yang v. Commissioner of Social Sec. Admin., 488 Fed.

App’x 203, 204 (9th Cir. 2012) (citation omitted). However, here, it is not clear the

ALJ would have reached the same disability determination if he had included Dr.

Taubenfeld’s opined limitations in plaintiff’s RFC, since, for example, the vocational

expert (“VE”) testified that an individual who, compared to other workers, gets off

task “10% or more of the time” or has trouble controlling anger responses to co-

workers and supervisors would be precluded from competitive work. See Tr. 953–55.

   II.      “Other” Medical Source Statements of Jennifer Donovan, MS

         Ms. Donovan began treating plaintiff twice a month on December 10, 2015. Tr.

735. About five months later, on April 6, 2016, Ms. Donovan prepared a Mental

Residual Functioning Capacity form for plaintiff. See Tr. 735–41. On the form, Ms.

Donovan explained that she was treating plaintiff for pain management, processing

grief related to his disabilities, and to decrease the “frequency and intensity of his

anger outbursts.” Tr. 735. Ms. Donovan opined that plaintiff would have marked

limitations in his ability to “maintain attention and concentration for extended

periods of time,” perform work duties within a regular schedule, and complete a




Page 8 – OPINION AND ORDER
       Case 6:19-cv-00181-AA      Document 18     Filed 04/15/21   Page 9 of 21




normal workday or work week without interruptions from his mental symptoms. Tr.

739–40. Additionally, she noted that plaintiff would have marked limitations in his

ability to travel to unfamiliar workplaces or use public transportation. Tr. 741. Ms.

Donovan also diagnosed plaintiff with PTSD and acknowledged her assessment was

based on his subjective reports and her observations. Id.

      The ALJ must consider opinions from medical sources that are not within the

definition of “acceptable medical sources.” See 20 C.F.R. § 404.1527(f); Revels v.

Berryhill, 874 F.3d 648, 655 (9th Cir. 2017); Ghanim v. Colvin, 763 F.3d 1154, 1161

(9th Cir. 2014) (“[T]herapists are considered other sources.”) (quotations and citations

omitted). Although “other source” opinions are not entitled the same deference as

acceptable medical source opinions, the ALJ may discount other source testimony

only by providing “germane” reasons for doing so supported by substantial evidence.

Molina v. Astrue, 674 F.3d 1104, 1111 (9th Cir. 2012).

      The ALJ gave “little weight” to the statements of plaintiff’s therapist, Ms.

Donovan. Tr. 24. In weighing her opinion, the ALJ first noted that Ms. Donovan

admitted her assessment was “based upon the subjective reports and observations”

of plaintiff during therapy. Id. Although an ALJ can discredit a treating provider’s

opinion based largely on self-reports, the rule “does not apply in the same manner to

opinions regarding mental illness.” Buck v. Berryhill, 869 F.3d 1040, 1049 (9th Cir.

2017). Due to the nature of psychological impairments, an ALJ may not reject a

mental health opinion because of the expert’s “partial reliance” on a patient’s self-

reports. Id. Here, however, the ALJ could reasonably infer that Ms. Donovan’s




Page 9 – OPINION AND ORDER
       Case 6:19-cv-00181-AA      Document 18     Filed 04/15/21    Page 10 of 21




opinion relied too heavily on plaintiff’s complaints because in the four months Ms.

Donovan had to observe plaintiff before writing her report, of the eight appointments

plaintiff was scheduled, he cancelled or did not show up to two and called in to two.

As a result, Ms. Donovan only observed plaintiff in person four times before making

her findings. Additionally, although Ms. Donovan points out in her treatment notes

that plaintiff continued to process his trauma and feelings around his disability

issues, she makes no reference to objective measures, such as mental status

evaluations, to base her opinion. See Tr. 563, 891, 893. Thus, although a psychiatric

evaluation depends in part on a patient’s reports of their symptoms, it was reasonable

for the ALJ to question whether Ms. Donovan reliably formed her opinion based on

objective measures and personal observations of plaintiff in addition to plaintiff’s self-

reports, especially due to the limited times she was able to observe plaintiff.

      Next, the ALJ reasoned that the examination notes of Ms. Donovan did not

support her findings and were “inconsistent with the record and the findings of the

state agency consultants.” Tr. 24. The ALJ may validly discredit a medical opinion

if it is inconsistent with the provider’s treatment notes. Ghanim, 763 F.3d at 1161

(citing Molina, 674 F.3d at 1111–12) (“A conflict between treatment notes and a

treating provider’s opinions may constitute an adequate reason to discredit the

opinions of a treating physician or another treating provider.”). Plaintiff asserts that

the ALJ’s reasoning is not supported by substantial evidence in the record. However,

Ms. Donovan’s treatment notes from the small number of in-person visits did not

include summaries of her observations, but instead reported only that they discussed




Page 10 – OPINION AND ORDER
       Case 6:19-cv-00181-AA     Document 18     Filed 04/15/21   Page 11 of 21




plaintiff’s childhood trauma and the stress and frustration he experiences dealing

with his disability. Tr. 563, 565, 568, 891. Moreover, Ms. Donovan’s notes about

plaintiff’s feelings and anxieties do not suggest symptoms consistent with the

significant limitations she marked in her assessment. See Morgan v. Comm’r of Soc.

Sec. Admin., 169 F.3d 595, 601 (9th Cir. 1999) (a physician’s notes should

demonstrate how a claimant’s symptoms translate into specific functional deficits

which preclude certain activities).

      Plaintiff points to various treatment records documenting that his psychiatric

medication was not benefiting him and identifying increased mental symptoms, such

as flashbacks, anxiety, and nightmares. However, this evidence, when considered in

the context of the whole record, does not undermine the ALJ’s rationale. Even as

plaintiff’s nightmares and flashbacks were increasing, plaintiff and his treating

providers often reported that he was making significant progress with his anger

management and interactions with others. See Tr. 568, 577, 608, 614, 616, 608, 671,

674, 678, 682, 685, 687, 688. Thus, because the record supports either outcome, the

Court may not substitute its own judgement for that of the ALJ. See Batson, 359 F.3d

at 1196 (citing Tackett v. Apfel, 180 F.3d 1094, 1098 (9th Cir. 1999). Additionally,

although the opinion of a non-examining state consultant cannot by itself represent

substantial evidence sufficient to justify rejecting the opinion of an examining doctor,

Morgan, 169 F.3d at 602, they may serve as substantial evidence when,” as here, “the

opinions are consistent with independent clinical findings or other evidence in the

record.” Thomas v. Barnhart, 278 F.3d 947, 957 (9th Cir. 2002).




Page 11 – OPINION AND ORDER
       Case 6:19-cv-00181-AA      Document 18     Filed 04/15/21   Page 12 of 21




      The ALJ also reasoned that Ms. Donovan is not qualified to treat or assess

plaintiff’s alleged “severe physical pain,” which she factored into her findings. Tr. 24.

But Ms. Donovan’s form suggests that she was not opining about plaintiff’s physical

symptoms but instead was demonstrating how his pain affects his mental health

impairments and related limitations.         Although she explained that plaintiff

complains of “severe physical pain” and that she had observed signs of pain in his

behavior, she noted that plaintiff “describes significant anger and grief related to [his

pain] symptoms.” Tr. 736. (emphasis added). Moreover, although she responded that

plaintiff’s pain symptoms would affect his ability to function in a workplace, she

explained that plaintiff’s PTSD would cause similar distractions and difficulties in

focusing. Id. She further noted that plaintiff has become “extremely frustrated” with

employer’s lack of understanding for his situation. Id. Thus, the ALJ’s reasoning is

misdirected. Nevertheless, any error was harmless because the ALJ validly rejected

Ms. Donovan’s opinions for their inconsistency with her treatment notes and the

medical record. Batson, 359 F.3d at 1197 (explaining that even if not all of the ALJ’s

findings are upheld, the overall decision may still be upheld if the ALJ provided other

valid rationales).

      Finally, plaintiff asserts the ALJ failed to apply the appropriate factors when

considering Ms. Donovan’s opinion. But the ALJ’s decision reflects a consideration of

applicable factors. Notably, the ALJ expressly referenced the length and nature of

Ms. Donovan’s treatment relationship with plaintiff, specifying that she began

treating plaintiff twice a month since December 2015 for PTSD, anger outbursts,




Page 12 – OPINION AND ORDER
          Case 6:19-cv-00181-AA   Document 18     Filed 04/15/21     Page 13 of 21




irritability, and difficulty focusing. Tr. 24; see Holohan v. Massanari, 246 F.3d 1195,

1202 (9th Cir. 2001) (reasoning that if a treating provider’s opinion is inconsistent

with other substantial evidence, the opinion is still given deference but must be

weighed by the factors provided in CFR § 404.1527); see also CFR § 404.1527(c) (when

weighing a medical opinion, the ALJ must consider factors such as the treatment

relationship, including length and frequency of examination and nature and extent

of relationship, supportability, consistency, and specialization).

      In sum, the ALJ’s decision to discount Ms. Donovan’s opinions is supported by

substantial evidence in the record and free from harmful error.

   III.     Plaintiff’s Subjective Symptom Testimony

      Finally, plaintiff asserts that the ALJ erred in discounting his subjective

symptom testimony.       When a claimant’s medically documented impairments

reasonably could be expected to produce some degree of the symptoms complained of,

and the record contains no affirmative evidence of malingering, the ALJ must provide

“specific, clear and convincing reasons” supported by substantial evidence to reject

the claimant’s testimony regarding the severity of his symptoms. Lingenfelter v.

Astrue, 504 F.3d 1028, 1036 (9th Cir. 2007).       “General findings are insufficient;

rather, the ALJ must identify what testimony is not credible and what evidence

undermines the claimant’s complaints.” Reddick v. Chater, 157 F.3d 715, 722 (9th

Cir. 1998) (quoting Lester v. Chater, 81 F.3d 821, 834 (9th Cir. 1995); Dodrill v.

Shalala, 12 F.3d 915, 918 (9th Cir. 1993)). “This is not an easy standard to meet: ‘the

clear and convincing standard is the most demanding required in Social Security




Page 13 – OPINION AND ORDER
       Case 6:19-cv-00181-AA     Document 18     Filed 04/15/21   Page 14 of 21




cases.’” Garrison, 775 F.3d at 1015 (citation omitted).       However, if the ALJ’s

credibility finding is specific, clear, and convincing, and supported by substantial

evidence in the record, the court may not engage in second-guessing. Thomas, 278

F.3d at 959.

      Here, the ALJ found that plaintiff’s medically determinable impairments could

reasonably be expected to cause some of his alleged symptoms, however, his

statements concerning the intensity, persistence, and limiting effects of his symptoms

were not entirely consistent with the record. Tr. 23.

      A.       Physical Symptoms

      At his hearing, plaintiff testified that he experiences pain in his “lower back,

hips, legs, [and] feet.” Tr. 926. He explained that his back and hip pain affects his

ability to carry and lift things and do chores around the house. Tr. 928. In rejecting

plaintiff’s pain symptom testimony, the ALJ reasoned that plaintiff’s statements that

his pain symptoms limited his ability to work, specifically by causing “symptoms such

as inability to stand for long periods,” was inconsistent with the medical evidence

regarding his back, leg, and hip issues. See Tr. 22-23. The ALJ noted that in 2015

plaintiff’s chart notes indicated plaintiff’s back and pain symptoms were both

“stable.” Tr. 23. The ALJ pointed out that although plaintiff reported to his physician

pain and leg numbness down both his legs, his EMG results from that visit were

normal without evidence of radiculopathy. Tr. 23. Similarly, the ALJ observed that

although plaintiff reported intermittent numbness in both legs and feet, plaintiff

demonstrated negative straight leg testing and a CT scan of his lumbar spine




Page 14 – OPINION AND ORDER
       Case 6:19-cv-00181-AA      Document 18     Filed 04/15/21    Page 15 of 21




“indicated protrusions at L4-L5 resulting in mild central canal stenosis without

evidence of foraminal compromise.” Tr. 23. Although subjective pain testimony may

not be rejected on the sole basis that it is not consistent with objective medical

evidence, “the medical evidence is still a relevant factor in determining the severity

of the claimant’s pain and its disabling effects.” Rollins v. Massanari, 261 F.3d 853,

857 (9th Cir. 2001).

      Plaintiff asserts that, in making his finding, the ALJ merely provided a

boilerplate statement discrediting plaintiff’s testimony and relied on a cursory and

selective summary of the treatment record to support his determination. The ALJ

may not cherry-pick isolated instances of improvement. Ghanim, 763 F.3d at 1164.

However, a review of the record correlates with the ALJ’s analysis. For instance, in

August 2013, although plaintiff complained to his physician of constant aching back

pain with moderate pain radiating to his left thigh, a physical exam showed the range

of motion in his back was normal, with strength intact and only mild tenderness. Tr.

405. Then, in June and August of 2015, plaintiff’s straight leg testing was negative,

and he presented with “no current mobility problem.” Tr. 536–37, 542–43. Likewise,

in April 2016, x-ray results of plaintiff’s cervical spine showed his “[d]isc spaces” were

maintained and his prevertebral soft tissues were “normal.”            Tr. 749–50, 788.

Accordingly, the ALJ reasonably discredited plaintiff’s pain symptom testimony by

reasoning it was unsupported by the objective medical record and did not rely on

isolated periods of improvement to do so. See Connett v. Barnhart, 340 F.3d 871, 874

(9th Cir. 2003) (in rejecting plaintiff’s testimony, the ALJ reasonably relied on the




Page 15 – OPINION AND ORDER
       Case 6:19-cv-00181-AA      Document 18    Filed 04/15/21   Page 16 of 21




fact that plaintiff “repeatedly reported back and neck pain to her treating and

examining physicians, yet all x-rays, CT scans, and myelograms were normal”); see

also Batson, 359 F.3d at 1196 (reasoning that pain symptoms could not be explained

on an objective, physical basis by claimant’s treating physician).

      Moreover, the ALJ provided an additional specific, clear, and convincing

reason to reject plaintiff’s testimony: that plaintiff’s pain was well controlled by

Percocet. An ALJ may rely on a medication’s control of pain symptoms to undermine

a plaintiff’s subjective symptom testimony. See Orteza v. Shalala, 50 F.3d 748, 750

(9th Cir. 1995) (“Factors that the adjudicator may consider when making such

credibility determinations include the claimant’s daily activities, inconsistencies in

testimony, effectiveness or adverse side effects of any pain medication, and relevant

character evidence.”) (citation omitted) (emphasis added); see also Wellington v.

Berryhill, 878 F.3d 867, 876 (9th Cir. 2017) (reasoning that “evidence of medical

treatment successfully relieving symptoms can undermine a claim of disability”). A

review of the medical record supports this rationale. For instance, in August 2014,

plaintiff’s physician noted plaintiff’s back issues were “stable on chronic pain

medication.” Tr. 408. Similarly, in November 2015, plaintiff’s provider reported that

plaintiff’s pain medication allowed for his functioning goals. Tr. 744. Thus, the ALJ

provided specific, clear and convincing reasons to discredit plaintiff’s pain testimony.

Lingenfelter, 504 F.3d at 1036.




Page 16 – OPINION AND ORDER
       Case 6:19-cv-00181-AA     Document 18    Filed 04/15/21   Page 17 of 21




      B.     Mental Health Symptom Testimony

      Plaintiff testified that he sees a therapist to work on his “PTSD issues.” Tr.

931. When questioned about what was contributing to his daily stressors, plaintiff

replied that he is constantly stressed about paying his bills. Tr. 935. Plaintiff

explained that since his back surgery, he feels “more useless,” that he would be

“better off dead,” and that he is angry with himself because he is unable to do the

things he used to. Tr. 937. In rejecting plaintiff’s mental health symptom testimony,

the ALJ suggested that his testimony was unreliable because the medical record was

inconsistent with his self-reports of paranoia and anxiety symptoms. See Connett,

340 F.3d at 874 (reasonable for ALJ to determine a claimant is unreliable where their

self-reports are inconsistent with the medical evidence); see also Ghanim, 763 F.3d at

1163 (when assessing credibility, the ALJ may consider prior inconsistent statements

concerning plaintiff’s symptoms). For instance, the ALJ noted plaintiff frequently

reported issues with anxiety and PTSD, however, medical records indicated plaintiff

was noted to have a “normal mood and appropriate” affect with a mental status that

was “good.” Tr. 24


      Plaintiff asserts that the ALJ failed to identify what testimony he found

unreliable and explain what evidence undermined plaintiff’s complaints. However,

the ALJ noted that plaintiff testified that his “mental impairments made it difficult

for him to go out in public alone, made him paranoid and anxious . . . and rendered

[him] unable to perform work on a sustained basis.” Tr. 22. Then, in discrediting

plaintiff’s testimony, the ALJ pointed to various medical records where plaintiff




Page 17 – OPINION AND ORDER
       Case 6:19-cv-00181-AA     Document 18    Filed 04/15/21   Page 18 of 21




reported “he was doing okay overall” and was noted to have a good mental status. Tr.

24. Therefore, the ALJ supported his rejection of plaintiff’s testimony with examples

from the record contradicting plaintiff’s alleged symptoms. See Reddick, 157 F.3d at

722 (the ALJ must identify what testimony is not credible and point to what evidence

in the record supports discrediting the claimant’s complaints) (citations and

quotations omitted).


      In addition, the ALJ discredited plaintiff’s symptom testimony by inferring

that his reluctance to reduce his marijuana use reflected an unexplained departure

from his prescribed course of treatment. Id. The courts have long held that, “in

assessing a claimant’s credibility, the ALJ may properly rely on unexplained or

inadequately explained failure to seek treatment or to follow a prescribed course of

treatment.” Molina, 674 F.3d at 1113 (quoting Tomasetti, 533 F.3d at 1039) (internal

quotation marks omitted). Plaintiff reported at therapy that he was “smoking large

amounts of marijuana on a daily basis,” although plaintiff’s therapist opined that his

marijuana consumption was “most likely” significantly contributing to his mental

health issues. Tr. 804, 806. Furthermore, plaintiff’s therapists note on several

occasions discussing the damaging effects from cannabis smoke, yet plaintiff was

“unwilling to reduce, or even consider reducing, his cannabis use.” See Tr. 806, 877,

875, 901. Therefore, the ALJ provided clear and convincing reasons supported by

substantial evidence in the record to reject plaintiff’s mental health symptom

testimony. Lingenfelter, 504 F.3d at 1036.




Page 18 – OPINION AND ORDER
         Case 6:19-cv-00181-AA     Document 18    Filed 04/15/21   Page 19 of 21




   IV.      Type of Remand


         Although reviewing courts generally remand to the agency for “additional

investigation or explanation,” Florida Power & Light Co. v. Lorio, 470 U.S. 729, 744

(1985), Congress has granted courts some additional flexibility in § 405(g) “to reverse

or modify an administrative decision without remanding the case for further

proceedings.” Harman v. Apfel, 211 F.3d 1172, 1177–78 (9th Cir. 2000); see also

Garrison, 759 F.3d at 1019.       Courts also have discretion to remand for further

proceedings or for the immediate payment of disability benefits. Harman, 211 F.3d

at 1178. However, a remand for benefits is only appropriate in rare circumstances,

Moisa v. Barnhart, 367 F.3d 882, 886 (9th Cir. 2004), and should only be ordered

where “no useful purpose would be served by further administrative proceedings, or

when the record has been fully developed and the evidence is insufficient to support

the Commissioner's decision.” Rodriguez v. Bowen, 876 F.2d 759, 763 (9th Cir.1989)

(citations omitted).

         Under the Ninth Circuit’s “credit-as-true” doctrine, this Court must undertake

a three-step inquiry to make that determination. Burrell, 775 F.3d at 1141. The

reviewing court must first determine whether the ALJ committed harmful legal error.

Dominguez v. Colvin, 808 F.3d 403, 407 (9th Cir. 2015) (“such as failing to provide

legally sufficient reasons for rejecting evidence”). Second, if the court finds such an

error it must “review the record as a whole and determine whether it is fully

developed, [] free from conflicts and ambiguities, and all essential factual issues have

been resolved.” Id. (quotation marks omitted).      Third, if the court does determine




Page 19 – OPINION AND ORDER
       Case 6:19-cv-00181-AA     Document 18    Filed 04/15/21   Page 20 of 21




that the record has been fully developed, and there are no outstanding issues left to

be resolved, the court must consider whether “the ALJ would be required to find the

claimant disabled on remand if the improperly discredited evidence were credited as

true.” Id. (quotation marks omitted).

      Here, the first step is satisfied because the ALJ failed to provide specific,

legitimate reasons to reject Dr. Taubenfeld’s opinions. However, at the second step,

the record is not fully developed or free from conflicts and ambiguities. For example,

the ALJ identified a potential conflict between plaintiff’s provider’s and Dr.

Taubenfeld’s disagnoses, however, as discussed above, the ALJ failed to explain how

the provider’s assessment was more reliable. See Treichler v. Comm’r of Soc. Sec.

Admin, 775 F.3d 1090. 1105 (9th Cir. 2014). Additionally, after reviewing the record

in this case, the Court finds that, as a whole, it creates serious doubt as to whether

plaintiff is disabled under the Act. See Dominguez, 808 F.3d at 408 (noting that a

reviewing court may remand for further proceedings “when the record as a whole

creates serious doubt as to whether the claimant is, in fact, disabled within the

meaning of the Social Security Act”). Therefore, remand for further proceedings is

the appropriate remedy.

      On remand the ALJ shall reevaluate Dr. Taubenfeld’s opinions and either

credit them as true and revise the RFC accordingly, or provide legally sufficient

reasons for any portion that is rejected.




Page 20 – OPINION AND ORDER
       Case 6:19-cv-00181-AA    Document 18     Filed 04/15/21   Page 21 of 21




                                  CONCLUSION

      The Commissioner’s decision is REVERSED and the case is REMANDED for

further proceedings consistent with the Court’s opinion.

      IT IS SO ORDERED.

      Dated this _____         April
                  15th day of _________ 2021.



                                      /s/Ann Aiken
                             ______________________________
                                       Ann Aiken
                               United States District Judge




Page 21 – OPINION AND ORDER
